IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRANKLIN BLUNT,                         §
                                        §   No. 709, 2014
        Defendant Below,                §
        Appellant,                      §
                                        §   Court Below—Superior Court
        v.                              §   of the State of Delaware,
                                        §   in and for Kent County
STATE OF DELAWARE,                      §   Cr. ID No. 1309007699
                                        §
        Plaintiff Below,                §
        Appellee.                       §

                           Submitted: May 6, 2015
                           Decided:   June 4, 2015

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                  ORDER

        This 4th day of June, upon consideration of the appellant’s Supreme Court

Rule 26(c) brief, the State’s response, and the record below, it appears to the Court

that:

        (1)    On July 1, 2014, a Superior Court jury found the appellant, Franklin

Blunt, not guilty of Attempted Escape in the Second Degree and guilty of

Attempting to Remove a Firearm from the Possession of a Law Enforcement

Officer. Blunt was sentenced to fifteen years of Level V incarceration, suspended

after two years for one year of Level III probation. This is Blunt’s direct appeal.

        (2)    On appeal, Blunt’s counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”). Counsel asserts that,
based upon a complete and careful examination of the record, there are no arguably

appealable issues. Counsel informed Blunt of the provisions of Rule 26(c) and

provided Blunt with a copy of the motion to withdraw and the accompanying brief.

         (3)     Counsel also informed Blunt of his right to identify any points he

wished this Court to consider on appeal. Counsel initially informed Blunt that he

had to deliver any points within fourteen days, instead of thirty days as set forth in

Supreme Court Rule 26(c)(i)(B), and Blunt did not submit any points. Counsel

met with Blunt again to make certain that Blunt did not intend to submit any points

and Blunt still has not identified any points for this Court to consider. The State

has responded to the Rule 26(c) brief and moved to affirm the Superior Court’s

judgment.

         (4)     When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

must conduct its own review of the record and determine whether the appeal is so

totally devoid of at least arguably appealable issues that it can be decided without

an adversary presentation.1

         (5)     This Court has reviewed the record carefully and has concluded that

the Blunt’s appeal is wholly without merit and devoid of any arguably appealable

1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).



                                                 2
issue. We also are satisfied that Blunt’s counsel has made a conscientious effort to

examine the record and the law and has properly determined that Blunt could not

raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                        BY THE COURT:


                                        /s/ Karen L. Valihura
                                               Justice




                                            3